DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 10-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over [Wipranik, US 2018/0279693] in view of [Tempelhof, US 3,793,646].
Regarding claim 1:
Wipranik teaches (see Figs. 1-3):
(see also annotated Figures 1 and 2 of Wipranik, below)
A lower-body garment (“jeans 1”; [0014]) having a torso region (see annotated Figures 1 and 2 below) defining a waist opening (see annotated Figures 1 and 2 below), the lower-body garment comprising: 
a first leg portion (see annotated Figures 1 and 2 below) extending from the torso region and having a distal opening (see annotated Figures 1 and 2 below), the first leg portion comprising: 
a panel (“membrane panel 3”; [0014]) extending at least partially across a back aspect of the first leg portion (see annotated Figures 1 and 2 below), around a medial aspect of the first leg portion (see annotated Figures 1 and 2 below), and at least partially across a front aspect of the first leg portion (see annotated Figures 1 and 2 below), the panel including a first terminal end (see annotated Figures 1 and 2 below) and a second terminal end (see annotated Figures 1 and 2 below); and 
at least a first front panel (see annotated Figures 1 and 2 below) extending from adjacent the waist opening of the torso region to the distal opening of the first leg portion, the first front panel extending across a first reference line (see annotated Figures 1 and 2 below) that passes through the first terminal end of the panel and is parallel to a front midline of the lower-body garment.








    PNG
    media_image1.png
    918
    1109
    media_image1.png
    Greyscale

	
Wipranik does not expressly teach:
a first plurality of horizontally oriented panels extending at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion, 
each of the first plurality of horizontally oriented panels including a first terminal end and a second terminal end; and 
the first front panel extending across a first reference line that passes through the first terminal end of at least one of the first plurality of horizontally oriented panels and is parallel to a front midline of the lower-body garment.

However, Tempelhof teaches (see fig. 1) a lower body garment (“trousers 1”; col. 1 line 67) wherein a first leg portion comprises a first plurality of horizontally oriented panels (“outer insertion 8 and…inner insertion 9”; col. 2 lines 5-6; these panels, as drawn in fig. 1 of Tempelhof, are horizontally oriented inasmuch as applicant has claimed), each of the first plurality of horizontally oriented panels including a first terminal end (front side edge 12) and a second terminal end (rear side edge 12).
	Tempelhof further teaches the panels “form a vent channel, allowing the passage of air into the trousers…allow for ventilation and evaporation of moisture” (col. 2 lines 38-41).  Tempelhof further teaches his “invention provides for ventilation in trousers…without hindering the movements, mobility, and agility of the wearer” col. 2 lines 45-48).  Tempelhof further teaches an additional motivation to utilize the plurality of horizontally oriented panels between the legs of a wearer: “this invention is directed to providing ventilation in the very region where the greatest amount of perspiration is secreted, viz., between the legs” (col. 1 lines 12-15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of Wipranik, which is already “breathable” ([0014]), permits “evaporative cooling” ([0004]), “enhance[s] comfort…in hot, humid conditions” ([0005]), and “increase[s] air exchange…to minimize unwanted odors” [0008], with the plurality of horizontally oriented panels of Tempelhof, thus arriving at a first plurality of horizontally oriented panels extending at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion, each of the first plurality of horizontally oriented panels including a first terminal end and a second terminal end in order to enhance the ventilating and evaporative cooling function of the pants, as suggested by Tempelhof (col. 2 lines 38-41), between the legs, a region where a great amount of perspiration is secreted, as also taught by Tempelhof (col. 1 lines 12-15).  
In adopting the modification taught by Tempelhof, the combination of Wipranik in view of Tempelhof teaches a first front panel extending across a first reference line that passes through the first terminal end of at least one of the first plurality of horizontally oriented panels and is parallel to a front midline of the lower-body garment inasmuch as the modified lower body garment Wipranik teaches a reference line passing through a panel and Tempelhof teaches a plurality of horizontal oriented panels. The reference line, as modified, would pass through the first terminal end of at least one of the first plurality of horizontally oriented panels and would be parallel to a front midline of the lower-body garment as claimed.

Regarding claim 2:
Wipranik in view of Tempelhof teach the lower-body garment of claim 1, as set forth above.
Wipranik further teaches (see Figs. 1-3):
a second leg portion (see also annotated Figures 1 and 2 (denoted by the annotation a as in 1a and 2a in the annotated figures below so as to distinguish them from the previously presented annotated Figures 1 and 2) of Wipranik, below) extending from the torso region and having a distal opening,
 the second leg portion comprising: 
a panel (“membrane panel 3”; [0014]) extending at least partially across a back aspect of the second leg portion (see annotated figures 1a and 2a), around a medial aspect of the second leg portion (see annotated figures 1a and 2a), and at least partially across a front aspect of the second leg portion (i.e. the panel extends at least partially across a front aspect of the second leg portion in the same manner as the panel of the first leg portion extends at least partially across a front aspect of the first leg portion; see above treatment of claim 1 and annotated fig. 1 above; moreover panel 3 as drawn in Figs. 1 and 2 is understood to extend at least partially across a front aspect inasmuch as Wipranik teaches panel is “along the entire inside of the legs and lower groin areas” [0004]), the second panel including a first terminal end (panel 3 has a first terminal end in the second leg portion inasmuch as the panel is visible on the second leg portion in Fig. 2 and not visible in Fig. 1) and a second terminal end; and at least a second front panel (see annotated figures 1a and 2a) extending from adjacent the waist opening of the torso region to the distal opening of the second leg portion, the second front panel extending across a second reference line that passes through the first terminal end of the panel and is parallel to the front midline of the lower-body garment (see annotated figures 1a and 2a):

    PNG
    media_image2.png
    920
    999
    media_image2.png
    Greyscale

	


Wipranik does not expressly teach:
a second plurality of horizontally oriented panels extending at least partially across a back aspect of the second leg portion, around a medial aspect of the second leg portion, and at least partially across a front aspect of the second leg portion, 
each of the second plurality of horizontally oriented panels including a first terminal end and a second terminal end; and 
the second front panel extending across a second reference line that passes through the first terminal end of at least one of the second plurality of horizontally oriented panels and is parallel to the front midline of the lower- body garment.
However, Tempelhof teaches (see fig. 1) a lower body garment (“trousers 1”; col. 1 line 67) wherein a second leg portion comprises a second plurality of horizontally oriented panels (“outer insertion 8 and…inner insertion 9”; col. 2 lines 5-6; these panels, as drawn in fig. 1 of Tempelhof, are horizontally oriented inasmuch as applicant has claimed), each of the second plurality of horizontally oriented panels including a first terminal end (front side edge 12) and a second terminal end (rear side edge 12).
	Tempelhof further teaches the panels “form a vent channel, allowing the passage of air into the trousers…allow for ventilation and evaporation of moisture” (col. 2 lines 38-41).  Tempelhof further teaches his “invention provides for ventilation in trousers…without hindering the movements, mobility, and agility of the wearer” col. 2 lines 45-48).  Tempelhof further teaches an additional motivation to utilize the plurality of horizontally oriented panels between the legs of a wearer: “this invention is directed to providing ventilation in the very region where the greatest amount of perspiration is secreted, viz., between the legs” (col. 1 lines 12-15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of Wipranik, which is already “breathable” ([0014]), permits “evaporative cooling” ([0004]), “enhance[s] comfort…in hot, humid conditions” ([0005]), and “increase[s] air exchange…to minimize unwanted odors” [0008], with the plurality of horizontally oriented panels of Tempelhof, thus arriving at a second plurality of horizontally oriented panels extending at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion, each of the second plurality of horizontally oriented panels including a first terminal end and a second terminal end in order to enhance the ventilating and evaporative cooling function of the pants, as suggested by Tempelhof (col. 2 lines 38-41), between the legs, a region where a great amount of perspiration is secreted, as also taught by Tempelhof (col. 1 lines 12-15).  
In adopting the modification taught by Tempelhof, the combination of Wipranik in view of Tempelhof teaches a second front panel extending across a first reference line that passes through the first terminal end of at least one of the second plurality of horizontally oriented panels and is parallel to a front midline of the lower-body garment inasmuch as the modified lower body garment Wipranik teaches a reference line passing through a panel and Tempelhof teaches a plurality of horizontal oriented panels. The reference line, as modified, would pass through the first terminal end of at least one of the second plurality of horizontally oriented panels and would be parallel to a front midline of the lower-body garment as claimed.

Regarding claim 4:
Wipranik in view of Tempelhof teach the lower-body garment of claim 1 as set forth above.  
Wipranik does not expressly teach wherein the first plurality of horizontally oriented panels includes an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge.
However, in further view of Tempelhof:
Tempelhof teaches a first leg portion comprises a first plurality of horizontally oriented panels includes an upper panel (“outer insertion 8”; col. 2 line 16) having a bottom edge (“edge 14”; col. 2 line 18), and a lower panel (“inner insertion 9”; col. 2 line 6) having a top edge (“upper edges 10”; col. 2 lines 12-13)), and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel (insofar as elements 8 and 9 “overlap each other” (col. 2 line 7), their edges overlap each other; see also fig. 1 of Tempelhof wherein overlapping nature is depicted) to form a vent opening (“provide the vent panels which provide ventilation”; col. 2 line 9) between the bottom edge and the top edge; see also particularly language “concealed vent channel therebetween” taught by Tempelhof (col. 4 lines 31-32).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification taught by Tempelhof as applied to claim 1, also adopted the first plurality of horizontally oriented panels includes an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge structure of Tempelhof because such structure was demonstrated to provide ventilating and evaporative cooling function of the pants, as suggested by Tempelhof (col. 2 lines 38-41), between the legs, a region where a great amount of perspiration is secreted, as also taught by Tempelhof (col. 1 lines 12-15).  

Regarding claim 5:
Wipranik in view of Tempelhof teach the lower-body garment of claim 4, as set forth above.
Wipranik does not expressly teach wherein the upper panel further includes a top edge, and wherein the top edge of the upper panel is positioned adjacent a crotch region of the lower-body garment.
However, in further view of Tempelhof:
Tempelhof teaches the upper panel (“outer insertion 8”; col. 2 line 16) further includes a top edge inasmuch as Tempelhof teaches “Preferably the outer insertions 8 are two independent pieces which are attached to each other.  When outer insertions 8 are independent pieces, they can be shaped to conform to the outline of the body in that area” (col. 3 lines 6-10), and wherein the top edge of the upper panel is positioned adjacent a crotch region of the lower-body garment.
The upper panel includes a top edge wherein the top edge is positioned adjacent a crotch region of Tempelhof readily identified in view of Tempelhof col. 3 lines 6-10 are presented below in the annotated figure 1 of Tempelhof, wherein a newly drawn dash-dot line shows where the top edge of the upper panel is:

    PNG
    media_image3.png
    649
    902
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification taught by Tempelhof as applied to claims 1 and 4, also adopted the upper panel further includes a top edge, and wherein the top edge of the upper panel is positioned adjacent a crotch region of the lower-body garment structure of Tempelhof because such structure was demonstrated to provide ventilating and evaporative cooling function of the pants, as suggested by Tempelhof (col. 2 lines 38-41), between the legs, a region where a great amount of perspiration is secreted, as also taught by Tempelhof (col. 1 lines 12-15).  Moreover, Tempelhof further teaches a reason to adopt such structure in that it affords conformance “to the outline of the body in that area” (col. 3 lines 6-10), i.e. the groin area of a garment.

Regarding claim 10:
Wipranik teaches (see Figs. 1-3):
(See also annotated figs 1b and 2b below)
	A lower-body garment (“jeans 1”; [0014]) having a torso region (see figs 1b and 2b below) defining a waist opening (see figs 1b and 2b below), the lower-body garment comprising: a first leg portion (see figs 1b and 2b below) extending from the torso region and having a distal opening (see figs 1b and 2b below), the first leg portion comprising: a panel (“membrane panel 3”; [0014]) extending horizontally (see figs 1b and 2b below) and at least partially across a back aspect of the first leg portion (see figs 1b and 2b below), around a medial aspect of the first leg portion (see figs 1b and 2b below), and at least partially across a front aspect of the first leg portion (see figs 1b and 2b below) and at least a first front panel (see figs 1b and 2b below) that extends from adjacent the waist opening of the torso region to the distal opening of the first leg portion.

    PNG
    media_image4.png
    931
    1109
    media_image4.png
    Greyscale

	Wipranik does not expressly teach
	an upper panel having a bottom edge and extending horizontally and at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion; a lower panel having a top edge and extending horizontally and at least partially across the back aspect of the first leg portion, around the medial aspect of the first leg portion, and at least partially across the front aspect of the first leg portion, wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge
However, Tempelhof teaches (see fig. 1) a lower body garment (“trousers 1”; col. 1 line 67) wherein a first leg portion comprises an upper panel (“outer insertion 8”; col. 2 line 16) having a bottom edge (“edge 14”; col. 2 line 18), and a lower panel (“inner insertion 9”; col. 2 line 6) having a top edge (“upper edges 10”; col. 2 lines 12-13)), and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel (insofar as elements 8 and 9 “overlap each other” (col. 2 line 7), their edges overlap each other; see also fig. 1 of Tempelhof wherein overlapping nature is depicted) to form a vent opening (“provide the vent panels which provide ventilation”; col. 2 line 9) between the bottom edge and the top edge; see also particularly language “concealed vent channel therebetween” taught by Tempelhof (col. 4 lines 31-32).
Tempelhof further teaches the panels “form a vent channel, allowing the passage of air into the trousers…allow for ventilation and evaporation of moisture” (col. 2 lines 38-41).  Tempelhof further teaches his “invention provides for ventilation in trousers…without hindering the movements, mobility, and agility of the wearer” col. 2 lines 45-48).  Tempelhof further teaches an additional motivation to utilize the plurality of horizontally oriented panels between the legs of a wearer: “this invention is directed to providing ventilation in the very region where the greatest amount of perspiration is secreted, viz., between the legs” (col. 1 lines 12-15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of Wipranik, which is already “breathable” ([0014]), permits “evaporative cooling” ([0004]), “enhance[s] comfort…in hot, humid conditions” ([0005]), and “increase[s] air exchange…to minimize unwanted odors” [0008], with the upper panel having a bottom edge and a lower panel having a top edge and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge of Tempelhof, thus arriving at an upper panel having a bottom edge and extending horizontally and at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion; a lower panel having a top edge and extending horizontally and at least partially across the back aspect of the first leg portion, around the medial aspect of the first leg portion, and at least partially across the front aspect of the first leg portion, wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge in order to enhance the ventilating and evaporative cooling function of the pants, as suggested by Tempelhof (col. 2 lines 38-41), between the legs, a region where a great amount of perspiration is secreted, as also taught by Tempelhof (col. 1 lines 12-15).  

Regarding claim 11:
	Wipranik in view of Tempelhof teach the lower-body garment of claim 10, as set forth above.
	Wipranik does not expressly teach wherein at least the lower panel includes a first terminal end located on the front aspect of the first leg portion.
However, Wipranik in view of Tempelhof does teach a lower panel extending horizontally and at least partially across the front aspect of the first leg portion (see above treatment of claim 10) as well as the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (see above treatment of claim 1).  It is further noted that the panel 3 of Wipranik comprises a first terminal end located on the front aspect of the first leg portion (see annotated figs. 1 and 2 presented in addressing claim 1), many pages above).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the lower body garment of Wipranik in view of Tempelhof to have at least the lower panel includes a first terminal end located on the front aspect of the first leg portion in order to afford enhanced ventilation at the location of the first terminal end located on the front aspect of the first leg portion of Wipranik; it is noted herein that that the garment of Wipranik comprises a panel extending at least partially across a front aspect of the first leg portion (see above treatment of claim 1) and that the panel is “breathable” [0014] and that “an objective of the invention is to increase air exchange” [0008].  Thus one would be motivated to preserve and enhance the ventilating function at the locations on the garment at which the panel of Wipranik is disposed, including at a terminal end located on the front aspect of the first leg portion.
	
Regarding claim 12:
	Wipranik in view of Tempelhof teach the lower-body garment of claim 11, as set forth above.  Wipranik in view of Tempelhof further teach wherein the first front panel extends across a first reference line that passes through the first terminal end of the lower panel and is parallel to a front midline of the lower-body garment.  It is noted herein that the garment of Wipranik comprises a first reference line that passes through the first terminal end of the panel of Wipranik and is parallel to a front midline of the lower-body garment (see above treatment of claim 1 and annotated figs 1 and 2 in addressing claim 1, many pages above).
In adopting the modification presented in addressing claim 11, the combination of Wipranik in view of Tempelhof teaches the first front panel extends across a first reference line that passes through the first terminal end of the lower panel and is parallel to a front midline of the lower-body garment inasmuch as the modified lower body garment Wipranik teaches a reference line passing through a panel and Tempelhof teaches a terminal end of the lower panel. The reference line, as modified, would pass through the first terminal end of the lower panel and would be parallel to a front midline of the lower-body garment as claimed.



Regarding claim 17:
Wipranik in view of Tempelhof teaches the article of claim 4, which comprises a leg portion of a lower-body garment having a torso region defining a waist opening, said leg portion comprising:
An upper panel having a bottom edge, horizontally extends at least partially across a back aspect of the leg portion, around a medial aspect of the leg portion, and at least partially across a front aspect of the leg portion and an upper panel terminal end
A lower panel having a top edge, horizontally extends at least partially across the back aspect of the leg portion, around the medial aspect of the leg portion, and at least partially across the front aspect of the leg portion and a lower panel terminal end
The bottom edge of the upper panel overlaps top edge of lower panel to form a vent opening
Upper panel terminal end and lower panel terminal end secured to a first front panel that extends from adjacent the waist opening of the torso region to a distal opening of the leg portion.
Insofar as Wipranik in view of Tempelhof teach a leg portion of a lower-body garment having a torso region defining a waist opening comprising such structure, it is understood that Wipranik in view of Tempelhof similarly teach a method of manufacturing said leg portion meeting the limitations as claimed insofar as the method steps recited are generic (i.e. “positioning”, ”positioned”, ”securing”).




Regarding claim 18:
Wipranik in view of Tempelhof teaches the article of claim 4, which comprises a leg portion of a lower-body garment having a torso region defining a waist opening, said leg portion comprising the structural elements of the leg portion of claim 17, as set forth above.
Wipranik further teaches a first back panel (see annotated Figs. 1 – c and 2 - c of Wipranik below) secured to the first front panel, said back panel extends from adjacent the waist opening to the distal opening of the leg portion.

    PNG
    media_image5.png
    948
    1339
    media_image5.png
    Greyscale

	Insofar as the modification taught by Tempelhof and applied to claim 4 comprises the plurality of horizontally oriented panels extending at least partially across a back aspect of the first leg portion and the plurality of horizontally oriented panels includes an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge, the modified leg portion of the modified lower-body garment comprises the first back panel secured to the least a portion of the upper panel and the lower panel.  Refer to the annotated Fig. 2 – d below.

    PNG
    media_image6.png
    835
    765
    media_image6.png
    Greyscale

 Insofar as Wipranik in view of Tempelhof teach a leg portion of a lower-body garment having a torso region defining a waist opening comprising such structure, it is understood that Wipranik in view of Tempelhof similarly teach a method of manufacturing said leg portion meeting the limitations as claimed insofar as the method steps recited are generic (i.e. “positioning”, ”positioned”, ”securing”).

Claims 3, 6-9, 13-16, and 19-20 are  rejected under 35 U.S.C. 103 as being unpatentable over [Wipranik, US 2018/0279693] and [Tempelhof, US 3,793,646] in further view of [Cromartie, US 5,303,424].

Regarding claim 3:
Wipranik in view of Tempelhof teach the lower-body garment of claim 2, as set forth above.
Wipranik further teaches (see Fig. 2 and annotated Figure 2 – b of Wipranik below):
a waist panel (see annotated figure 2-b; note the waist panel has been particularly highlighted via annotation in the annotated figure with a shaded region) extending across a back aspect of the torso region, wherein the waist panel includes a top edge (see annotated figure 2-b) positioned adjacent to the waist opening and a bottom edge (see annotated figure 2-b); a first back panel (see annotated figure 2-b) having a top edge (see annotated figure 2-b) and a bottom edge (see annotated figure 2-b), the bottom edge of the first back panel at least partially forming the distal opening of the first leg portion (see annotated figure 2-b); and a second back panel (see annotated figure 2-b) having a top edge (see annotated figure 2-b) and a bottom edge (see annotated figure 2-b), the bottom edge of the second back panel at least partially forming the distal opening of the second leg portion (see annotated figure 2-b).

    PNG
    media_image7.png
    825
    852
    media_image7.png
    Greyscale

Wipranik does not expressly teach:
wherein: the bottom edge of the waist panel overlaps the top edge of each of the first back panel and the second back panel to form a vent opening, and the bottom edge of the waist panel is secured to the top edge of each of the first back panel and the second back panel at two or more spaced- apart securement points.
However, Cromartie teaches (see figs. 1-4) a lower-body garment (“suit 30”; col. 2 line 1) wherein a bottom edge of a waist region (i.e. the bottom edge of element 15) overlaps a top edge of a waist region (i.e. a top edge of element 11) to form a vent opening (vent 10…includes…11 and…15) (col. 2 lines 17-18), and the bottom edge is secured to the top edge at two or more spaced-apart securement points (“11 is preferably tacked…at well spaced apart intervals, to…15”; col. 2 lines 64-65).
Cromartie further teaches reasons for adopting this structure:
The vent opening so formed “facilitates the escape of…air which might otherwise become trapped beneath the rear portion of” the lower-body garment (col. 2 lines 37-39).
The overlapping nature of elements 15 and 11 afford modesty to the lower-body garment in that Cromartie teaches element 15 is “generally hidden beneath…11” and “In the absence of…15…portions of the wearer’s posterior might be exposed to view” (col. 2 lines 58-62).
The spaced-apart securement points are “For esthetic reasons and to further protect the modesty of the wearer” (col. 2 lines 62-65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the lower-body garment of Wipranik in view of Tempelhof with the bottom edge of a waist region overlaps a top edge of a waist region to form a vent opening, and the bottom edge is secured to the top edge at two or more spaced-apart securement points of Cromartie in order to create an improved garment, one which permits ventilation at the waist region, as taught by Cromartie (col. 2 lines 37-39), affords modesty to the garment as also taught by Cromartie (col. 2 lines 58-62; col. 2 lines 62-65) and also is esthetically pleasing as also taught by Cromartie (col. 2 lines 37-39).  
In adopting the modification taught by Cromartie, the combination of Wipranik in view of Tempelhof and Cromartie teaches the bottom edge of the waist panel overlaps the top edge of each of the first back panel and the second back panel to form a vent opening, and the bottom edge of the waist panel is secured to the top edge of each of the first back panel and the second back panel at two or more spaced- apart securement points inasmuch as the bottom edge of the waist panel as modified would overlap the top edge of each of the first back panel and the second back panel as modified as claimed (see annotated Fig. 2c of Wipranik below).

    PNG
    media_image8.png
    482
    1191
    media_image8.png
    Greyscale


Regarding claim 6:
Wipranik in view of Tempelhof teaches the lower body garment of claim 4, as set forth above.
Wipranik does not expressly teach further comprising a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings.
However, Cromartie teaches (see figs. 1-4) a lower-body garment (“suit 30”; col. 2 line 1) comprising a plurality of securement points (“tacks 21”; col. 2 line 66) between a bottom edge (i.e. the bottom edge of element 15) that overlaps a top edge (i.e. a top edge of element 11) of a vent opening (vent 10…includes…11 and…15) (col. 2 lines 17-18), the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings (Cromartie teaches “contiguous pairs of junctures… between…11 and …15, such as…tacks 21” are “substantially separated from each other but also….enabling…air to flow, largely unimpeded, through the vent” (col. 3 lines 7-12); thus Cromartie teaches plurality of securement points subdividing the vent opening into a plurality of sub-vent openings; see also particularly fig. 1 of Cromartie).
Cromartie teaches that the spaced-apart securement points are “For esthetic reasons and to further protect the modesty of the wearer” (col. 2 lines 62-65) and still permit flow of air through the vent (col. 3 lines 7-12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification taught by Tempelhof as applied to claims 1 and 4, also adopted the plurality of spaced-apart securement points between a bottom edge that overlaps a top edge of a vent opening, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings structure of Cromartie in order to protect the modesty of the wearer and still permit air to flow through the vent, as taught by Cromartie (col. 2 lines 62-65; col. 3 lines 7-12).
In adopting the modification taught by Cromartie, the combination of Wipranik in view of Tempelhof and Cromartie teaches comprising a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings because the plurality of securement points would be between the bottom edge of the upper panel and the top edge of the lower panel, as modified (see annotated Fig. 1-a of Tempelhof, below; such a modification taught by Cromartie and applied to Tempelhof would be adopted in the modified lower-body garment of Wipranik).

    PNG
    media_image9.png
    627
    780
    media_image9.png
    Greyscale


Regarding claim 7:
Wipranik in view of Tempelhof and Cromartie teaches the lower body garment of claim 6, as set forth above.
Wipranik does not expressly teach wherein a first sub-vent opening of the plurality of sub-vent openings includes a reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub-vent opening in an open state.
However, in further view of Cromartie, Cromartie teaches a reinforcement strip (herein element 13 of Cromartie is a reinforcement strip inasmuch as element 11 of the vent is “reinforced by rows 13 of stitching”; col. 2 line 21) extending along a portion of a sub-vent opening (see fig. 2), the reinforcement strip maintaining the sub-vent opening in an open state (inasmuch as the sub-vent openings taught by Cromartie are capable of permitting air flow (col. 2 lines 62-65; col. 3 lines 7-12), the reinforcement strip maintains the sub-vent opening in an open state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the bottom edge of upper panel of the lower body garment of Wipranik in view of Tempelhof and Cromartie with the reinforcement strip extending along a portion of a sub-vent opening, the reinforcement strip maintaining the sub-vent opening in an open state of Cromartie in order to afford additional reinforcement to the upper panel of the modified garment in order to afford more dimensional stability to the upper panel and to prevent it from unnecessarily flapping in the wind inasmuch as Cromartie teaches the vent is “reinforced by” the reinforcement strip (col. 2 line 21).
In adopting the modification taught by Cromartie, the combination of Wipranik in view of Tempelhof and Cromartie teaches wherein a first sub-vent opening of the plurality of sub-vent openings includes a reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub-vent opening in an open state because the first plurality of sub-vent openings, as modified, would include a reinforcement strip extending along a portion of the bottom edge of the upper panel (see annotated Fig. 1-b of Tempelhof below; such a modification taught by Cromartie and applied to Tempelhof would be adopted in the modified lower-body garment of Wipranik).

    PNG
    media_image10.png
    627
    780
    media_image10.png
    Greyscale

Regarding claim 8:
Wipranik in view of Tempelhof and Cromartie teaches the lower body garment of claim 7, as set forth above.
Wipranik does not expressly teach wherein the first sub-vent opening is located on the front aspect of the first leg portion.
However, Wipranik in view of Tempelhof does teach a first plurality of horizontally oriented panels extending at least partially across a front aspect of the first leg portion (see above treatment of claim 1) as well as the first plurality of horizontally oriented panels includes an upper panel having a bottom edge, and a lower panel having a top edge, and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (see above treatment of claim 4), and Wipranik in view of Tempelhof and Cromartie teach a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings (see above treatment of claim 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the lower body garment of Wipranik in view of Tempelhof and Cromartie to have the first sub-vent opening located on the front aspect of the first leg portion so as to afford enhanced ventilation to the front aspect of the article; it is noted herein that that the garment of Wipranik comprises a panel extending at least partially across a front aspect of the first leg portion (see above treatment of claim 1) and that the panel is “breathable” [0014] and that “an objective of the invention is to increase air exchange” [0008].  Thus one would be motivated to preserve and enhance the ventilating function at the locations on the garment at which the panel of Wipranik is disposed, including extending at least partially across a front aspect of the first leg portion.



Regarding claim 9:
Wipranik in view of Tempelhof and Cromartie teaches the lower body garment of claim 7, as set forth above.
Wipranik does not expressly teach wherein a longitudinal axis of the first sub-vent opening is oriented substantially perpendicular to the front midline of the lower-body garment.
However, in further view of Cromartie, Cromartie teaches (fig. 1) a longitudinal axis of a first sub-vent opening is oriented substantially perpendicular to the front midline of a lower-body garment.  Refer to below annotated fig. 1 of Cromartie:

    PNG
    media_image11.png
    409
    868
    media_image11.png
    Greyscale

	It is further noted that Cromartie teaches the vent is “disposed generally parallel to the waistband” (col. 1 lines 46-47) and that the each of the securement points 21 “is aligned generally perpendicularly to the longitudinal centerline of…11” (col. 3 line 10) and that element 11 is “Disposed generally symmetrically and transversely across the…suit” (col. 2 lines 30-31).
	Cromartie teaches that this structure enables “air to flow, largely unimpeded, through the vent” (col. 3 line 11).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the lower body garment of Wipranik in view of Tempelhof and Cromartie with the longitudinal axis of a first sub-vent opening is oriented substantially perpendicular to the front midline of a lower-body garment in order to achieve a structure known in the art to enable air to flow, largely unimpeded, through the vent, as taught by Cromartie (col. 3 line 11).

Regarding claim 13:
Wipranik in view of Tempelhof teaches the lower-body garment of claim 10, as set forth above.
Wipranik does not expressly teach further comprising a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings.
However, Cromartie teaches (see figs. 1-4) a lower-body garment (“suit 30”; col. 2 line 1) comprising a plurality of securement points (“tacks 21”; col. 2 line 66) between a bottom edge (i.e. the bottom edge of element 15) that overlaps a top edge (i.e. a top edge of element 11) of a vent opening (vent 10…includes…11 and…15) (col. 2 lines 17-18), the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings (Cromartie teaches “contiguous pairs of junctures… between…11 and …15, such as…tacks 21” are “substantially separated from each other but also….enabling…air to flow, largely unimpeded, through the vent” (col. 3 lines 7-12); thus Cromartie teaches plurality of securement points subdividing the vent opening into a plurality of sub-vent openings; see also particularly fig. 1 of Cromartie).
Cromartie teaches that the spaced-apart securement points are “For esthetic reasons and to further protect the modesty of the wearer” (col. 2 lines 62-65) and still permit flow of air through the vent (col. 3 lines 7-12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have, in adopting the modification taught by Tempelhof as applied to claims 10, also adopted the plurality of securement points between a bottom edge that overlaps a top edge of a vent opening, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings structure of Cromartie in order to protect the modesty of the wearer and still permit air to flow through the vent, as taught by Cromartie (col. 2 lines 62-65; col. 3 lines 7-12).
In adopting the modification taught by Cromartie, the combination of Wipranik in view of Tempelhof and Cromartie teaches further comprising a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings because the plurality of securement points would be between the bottom edge of the upper panel and the top edge of the lower panel, as modified  (see annotated Fig. 1-a of Tempelhof as presented above in addressing claim 6; such a modification taught by Cromartie and applied to Tempelhof would be adopted in the modified lower-body garment of Wipranik) .

Regarding claim 14:
Wipranik in view of Tempelhof and Cromartie teaches the lower-body garment of claim 13, as set forth above.
Wipranik does not expressly teach wherein a first sub-vent opening of the plurality of sub-vent openings includes a reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub-vent opening in an open state.
However, in further view of Cromartie, Cromartie teaches a reinforcement strip (herein element 13 of Cromartie is a reinforcement strip inasmuch as element 11 of the vent is “reinforced by rows 13 of stitching”; col. 2 line 21) extending along a portion of a sub-vent opening (see fig. 2), the reinforcement strip maintaining the sub-vent opening in an open state (inasmuch as the sub-vent openings taught by Cromartie are capable of permitting air flow (col. 2 lines 62-65; col. 3 lines 7-12), the reinforcement strip maintains the sub-vent opening in an open state).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the bottom edge of upper panel of the lower body garment of Wipranik in view of Tempelhof and Cromartie with the reinforcement strip extending along a portion of a sub-vent opening, the reinforcement strip maintaining the sub-vent opening in an open state of Cromartie in order to afford additional reinforcement to the upper panel of the modified garment in order to afford more dimensional stability to the upper panel and to prevent it from unnecessarily flapping in the wind inasmuch as Cromartie teaches the vent is “reinforced by” the reinforcement strip (col. 2 line 21).
In adopting the modification taught by Cromartie, the combination of Wipranik in view of Tempelhof and Cromartie teaches wherein a first sub-vent opening of the plurality of sub-vent openings includes a reinforcement strip extending along a portion of the bottom edge of the upper panel, the reinforcement strip maintaining the first sub-vent opening in an open state because the first plurality of sub-vent openings, as modified, would include a reinforcement strip extending along a portion of the bottom edge of the upper panel  (see annotated Fig. 1-b of Tempelhof as presented above in addressing claim 7; such a modification taught by Cromartie and applied to Tempelhof would be adopted in the modified lower-body garment of Wipranik).

Regarding claim 15:
Wipranik in view of Tempelhof and Cromartie teaches the lower-body garment of claim 14, as set forth above.
Wipranik does not expressly teach wherein the first sub-vent opening is located on the front aspect of the first leg portion.
However, Wipranik in view of Tempelhof does teach a lower panel and an upper panel extending at least partially across a front aspect of the first leg portion (see above treatment of claim 10) as well as the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge (see above treatment of claim 10), and Wipranik in view of Tempelhof and Cromartie teach a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings (see above treatment of claim 13).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the lower body garment of Wipranik in view of Tempelhof and Cromartie to have the first sub-vent opening located on the front aspect of the first leg portion so as to afford enhanced ventilation to the front aspect of the article; it is noted herein that that the garment of Wipranik comprises a panel extending at least partially across a front aspect of the first leg portion (see above treatment of claim 1) and that the panel is “breathable” [0014] and that “an objective of the invention is to increase air exchange” [0008].  Thus one would be motivated to preserve and enhance the ventilating function at the locations on the garment at which the panel of Wipranik is disposed, including extending at least partially across a front aspect of the first leg portion.

Regarding claim 16:
Wipranik in view of Tempelhof and Cromartie teach the lower-body garment of claim 10, as set forth above.
Wipranik further teaches (see Figs. 1-3):
(see also annotated Figures 1a and 2a presented in above rejection of claim 2, many pages above)
a second leg portion extending from the torso region and having a distal opening, the second leg portion comprising: 
a panel (“membrane panel 3”; [0014]) extending at least partially across a back aspect of the second leg portion (see annotated figures 1a and 2a), around a medial aspect of the second leg portion (see annotated figures 1a and 2a), and at least partially across a front aspect of the second leg portion (i.e. the panel extends at least partially across a front aspect of the second leg portion in the same manner as the panel of the first leg portion extends at least partially across a front aspect of the first leg portion; see above treatment of claim 1 and annotated fig. 1 above; moreover panel 3 as drawn in Figs. 1 and 2 is understood to extend at least partially across a front aspect inasmuch as Wipranik teaches panel is “along the entire inside of the legs and lower groin areas” [0004]), the second panel including a first terminal end (panel 3 has a first terminal end in the second leg portion inasmuch as the panel is visible on the second leg portion in Fig. 2 and not visible in Fig. 1) and a second terminal end; and at least a second front panel (see annotated figures 1a and 2a) extending from adjacent the waist opening of the torso region to the distal opening of the second leg portion, the second front panel extending across a second reference line that passes through the first terminal end of the panel and is parallel to the front midline of the lower-body garment (see annotated figures 1a and 2a).
Wipranik does not expressly teach:
an upper panel having a bottom edge and extending horizontally and at least partially across a back aspect of the second leg portion, around a medial aspect of the second leg portion, and at least partially across a front aspect of the second leg portion; a lower panel having a top edge and extending horizontally and at least partially across the back aspect of the second leg portion, around the medial aspect of the second leg portion, and at least partially across the front aspect of the second leg portion, wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge
However, Tempelhof teaches (see fig. 1) a lower body garment (“trousers 1”; col. 1 line 67) wherein a second leg portion comprises an upper panel (“outer insertion 8”; col. 2 line 16) having a bottom edge (“edge 14”; col. 2 line 18), and a lower panel (“inner insertion 9”; col. 2 line 6) having a top edge (“upper edges 10”; col. 2 lines 12-13)), and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel (insofar as elements 8 and 9 “overlap each other” (col. 2 line 7), their edges overlap each other; see also fig. 1 of Tempelhof wherein overlapping nature is depicted) to form a vent opening (“provide the vent panels which provide ventilation”; col. 2 line 9) between the bottom edge and the top edge; see also particularly language “concealed vent channel therebetween” taught by Tempelhof (col. 4 lines 31-32).
Tempelhof further teaches the panels “form a vent channel, allowing the passage of air into the trousers…allow for ventilation and evaporation of moisture” (col. 2 lines 38-41).  Tempelhof further teaches his “invention provides for ventilation in trousers…without hindering the movements, mobility, and agility of the wearer” col. 2 lines 45-48).  Tempelhof further teaches an additional motivation to utilize the plurality of horizontally oriented panels between the legs of a wearer: “this invention is directed to providing ventilation in the very region where the greatest amount of perspiration is secreted, viz., between the legs” (col. 1 lines 12-15).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the panel of the second leg portion of Wipranik, which is already “breathable” ([0014]), permits “evaporative cooling” ([0004]), “enhance[s] comfort…in hot, humid conditions” ([0005]), and “increase[s] air exchange…to minimize unwanted odors” [0008], with the upper panel having a bottom edge and a lower panel having a top edge and wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge of Tempelhof, thus arriving at an upper panel having a bottom edge and extending horizontally and at least partially across a back aspect of the first leg portion, around a medial aspect of the first leg portion, and at least partially across a front aspect of the first leg portion; a lower panel having a top edge and extending horizontally and at least partially across the back aspect of the first leg portion, around the medial aspect of the first leg portion, and at least partially across the front aspect of the first leg portion, wherein the bottom edge of the upper panel overlaps the top edge of the lower panel to form a vent opening between the bottom edge and the top edge in order to enhance the ventilating and evaporative cooling function of the pants, as suggested by Tempelhof (col. 2 lines 38-41), between the legs, a region where a great amount of perspiration is secreted, as also taught by Tempelhof (col. 1 lines 12-15).  




Regarding claim 19:
Wipranik in view of Tempelhof teach the article of claim 4, which comprises a leg portion of a lower-body garment having a torso region defining a waist opening, said leg portion comprising the structural elements of the leg portion of claim 17, as set forth above.  Wipranik in view of Tempelhof and Cromartie further teach, as applied to claim 6, the bottom edge of the upper panel secured to the top edge of the lower panel at a plurality of spaced-apart securement points because the leg portion of the modified article comprises a plurality of securement points between the bottom edge of the upper panel and the top edge of the lower panel, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings; i.e. the modification taught by Cromartie as applied to claim 6 is the adoption of the plurality of spaced-apart securement points between a bottom edge that overlaps a top edge of a vent opening, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings.
Insofar as Wipranik in view of Tempelhof and Cromartie teach a leg portion of a lower-body garment having a torso region defining a waist opening comprising such structure, it is understood that Wipranik in view of Tempelhof and Cromartie similarly teach a method of manufacturing said leg portion meeting the limitations as claimed insofar as the method steps recited are generic (i.e. “positioning”, ”positioned”, ”securing”).



Regarding claim 20:
Wipranik in view of Tempelhof and Cromartie teach the article of claim 6, which comprises a leg portion of a lower-body garment having a torso region defining a waist opening, said leg portion comprising the structural elements of the leg portion of claim 19, as set forth above, wherein the plurality of spaced-apart securement points divides the vent opening into a plurality of sub-vent openings because the modification taught by Cromartie as applied to claim 6 is the adoption of the plurality of spaced-apart securement points between a bottom edge that overlaps a top edge of a vent opening, the plurality of securement points subdividing the vent opening into a plurality of sub-vent openings.
Insofar as Wipranik in view of Tempelhof and Cromartie teach a leg portion of a lower-body garment having a torso region defining a waist opening comprising such structure, it is understood that Wipranik in view of Tempelhof and Cromartie similarly teach a method of manufacturing said leg portion meeting the limitations as claimed insofar as the method steps recited are generic (i.e. “positioning”, ”positioned”, ”securing”, “divides”).
Regarding claims 17-20, if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[Oppenheim, US 1,255,820] teaches a ventilated crotch garment.
[Zelano, US 2,391,535] teaches ventilated clothing.
[Lash, US 3,045,243] teaches a reinforcement strip for apparel ventilation structure.
[Gallagher, US 3,397,407] and [Dahan, US 2008/0115252] each teach a lower body garment which comprises ventilation structure at the leg portions and also at the waist region.
[Strickland, US 6,161,222] teaches a lower body garment comprising panels which extend around front, medial, and rear sides of the interior of the article.
[Rosenbaum, US 9,375,040] teaches waist ventilation.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/KATHARINE G KANE/               Primary Examiner, Art Unit 3732